DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Independent claim 1 is rendered indefinite by the terms “such as”, “for instance”, “relatively” and “etc.”, which make unclear what is required.  
In claim 1, there is lack of antecedent basis for “the static treatment layers”.  
In claim 1, there is lack of antecedent basis for “the dynamic treatment layers”.  
In claim 2, there is lack of antecedent basis for “the first docking location” and for “the second docking location”.  
In claim 3, there is lack of antecedent basis for “the mobile treatment modules”.  
Claim 3 is further rendered indefinite by further recitation of “for instance” and “etc.”.  
In claim 4, there is lack of antecedent basis for “the first docking location” and for “the second docking location”.  
In claim 5, there is lack of antecedent basis for “the mobile treatment modules”.  
In claim 6, there is lack of antecedent basis for “the at least one cleaning location”.  
In claim 7, there is lack of antecedent basis for “the at least one cleaning location”.  
In claim 7, there is lack of antecedent basis for “the wired or wireless control”.  
In claim 9, there is lack of antecedent basis for “the electricity supply”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Withrow (US 884,698).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  While unclear in many aspects, it is understood that “control system” is not a required element of the claimed system but instead is an element with which to the claimed system might be used during an intended “carrying out” operation.  Regarding claim 1, Withdrow discloses a system a housing (A) and/or framework with vertically stacked treatment layers, each extending substantially horizontally, of which static treatment layers (for example layers formed by “19”) and dynamic layers (for example layers container rotatable elements “21”), alternate each other vertically.  Regarding claim 2, the static treatment layers are provided with static treatment modules with at least one input docking port on the upper side and at least one output docketing port on the bottom side (see Fig. 2) and the dynamic treatment layers are provided with mobile treatment modules (including elements 21).  Claims 3 and 4 discuss a mobile treatment module that is not a required element of the claimed structure in these particular claims, nonetheless mobile treatment modules (including elements 21) are disclosed.  Regarding claim 5, a substantially vertical cleaning channel (for example 15, 17 or a portion thereof) is provided.  Regarding claims 6 and 7, the modules are displaceable (see page 8, lines 66-77).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow (US 884,698) in view of Capps (US 2010/0238757).  The system of Withrow was discuss above.  No electric generator or solar panels is disclosed.  Capps teaches powering a system with an electric generator, solar panels and blades (wind turbine) (see [0022]).  It would have been obvious to one of ordinary skill in the art to have powered the system of Withrow with these energy features to achieve the intense mixing that Withrow desires.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774